Title: To Benjamin Franklin from Charles Thomson, 18 June 1784
From: Thomson, Charles
To: Franklin, Benjamin



Dear Sir,
Philadelphia June 18 1784

On the third of this month Congress adjourned to meet at Trenton on the 30 of Octr. next, having first appointed a comee. [committee] of the states to sit in the recess, agreeable to the Articles of Confederation. Previous to the adjournment I had the honor to receive your letter dated, if I recollect right, on the 8 March, which I immediately laid before Congress. On the

18th. I received the letter which you did me the honor to write on the 31 March and am glad to hear of col Harmar’s safe arrival with the ratification &c I shall take the earliest opportunity of communicating this to the comee of the States. I have to inform you that on the 7 May, Congress elected Mr Jay secretary for foreign Affairs. I hope he will accept the Office as I am confident of his abilities and that you will derive advantage and satisfaction from his information and correspondence. I am sorry to hear he is likely to be detained longer than he expected, as the office requires his immediate attention. On the same day Congress appointed Mr Jefferson in Addition to Mr Adams and you for the purpose of negotiating commercial treaties agreeable to instructions, a duplicate of which goes by this Opportunity. The Chevr. de la Luzerne has taken his leave and is to embark for France the beginning of next week. He has acquitted himself in his Office greatly to the satisfaction of Congress and carries with him the esteem and good wishes of all who had the pleasure of his acquaintance. He has been detained a few days longer than he intended by the marriage of Mr De Marbois, which was celebrated yesterday with a daughter of Mr William Moore.— I saw Mr Bache yesterday and had the pleasure to hear that Mrs. Bache and the family who are in the Country are all well. With great respect & esteem I am Dr. Sr. what I trust you have ever found me & what I shall ever continue to be yr. sincere friend

C. T.
Doct B Franklin

